Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-11 are pending and under examination.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ex 1008 (Van de Putte (1999), page S400, cited on an IDS) in view of Ex 1011 (Kempeni (1999), pages 170-172, cited on an IDS) as evidenced by Ex. 1003 (Declaration of Michael H. Weisman, M.D., page 1-11, cited on an IDS); Ex. 1004 (Declaration of Dr. William J. Jusko, Ph.D., pages 1-19, cited herewith); Ex. 1015 (REMICADE® Summary Basis of Approval, 1999, pages 1-102, cited on an IDS); Ex. 1023 (Applicant's Remarks/Arguments in Response to Oppositions to European Patent 1406656B (Dec. 22, 2014), pages 1-104, cited herewith); the Petition for Inter Partes Review of U.S. Patent No. 8,889,135, cover page, pages i-vi, pages 1-60, hereinafter (IPR), cited herewith), Lineker et al. (J Rheumatol 2001;28:165–8, cited herewith) and Bell et al. (J Rheumatol 1998:25:231-7, cited herewith).

The teachings of Van de Putte in view of Kempeni as evidenced by Exhibits 1003, 1004, 1015, 1023 are set forth at pages 19-40 of the Petition for Inter Partes Review of U.S. Patent No. 8,889,135.  

In brief, as described in the IPR it would have been obvious to a person of ordinary skill in art knowledgeable of the disclosures of van de Putte and Kempeni to administer 40 mg of the D2E7 antibody subcutaneously every 13-15 days, more particular every other week, i.e., every 14 days, and would have expected such a dose to be safe and effective in treating RA.

With respect to claims 6-11 which differ from claims 1-5 in specifying that the patient to be treated exhibits “moderately to severely active rheumatoid arthritis,” as described by Van de Putte the baseline characteristics of the rheumatoid arthritis patients being treated with the D2E7 antibody include a TJC of 30.  As evidenced by the teachings of Linekar at Table 1, patients characterized as having moderate to severe RA have a tender joint count of 24-31 (see Table 1 and page 167, 2nd full paragraph – col. bridging paragraph).  Similarly, as evidenced by the teachings of Bell patients characterized as having moderate to severe RA have a tender joint count of 30-32 or 29-32 (see Tables 2 and 4 and page 235, 1st full paragraph).  Thus, the patient treated according to Van de Putte have “moderately to severely active rheumatoid arthritis.”

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644